DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 4 is objected to because of the following informalities:  the limitation “working electrode to discharge the positive electrode” in line 4 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “working electrode to charge the positive electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim  4 recites the limitation “a plurality of the lithium resupply electrodes” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  “a plurality of  lithium resupply electrodes”.
the other lithium resupply electrode" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an other lithium resupply electrode".
7.	Claims 6-8 are rejected as depending from claim 4.
8.	Claims 5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim  5 recites the limitation “a plurality of the lithium resupply electrodes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  “a plurality of  lithium resupply electrodes”.
10.	Claim 5 recites the limitation "the other lithium resupply electrode" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an other lithium resupply electrode".
11.	Claims 14-15 are rejected as depending from claim 5.
12.	Claim 6 recites the limitation "the other side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an other side".
13.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim limitation “a degree of degradation of the degree of degradation of each of the positive electrode and the negative electrode”.
14.	Claim 14 recites the limitation "the other side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an other side".
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1-3 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP2016119249(A)) as cited in IDS dated 9/24/19 with citations from machine translation provided by Applicant in view of Goto et al. (JP2017045621(A)) as cited in IDS dated 9/24/19 with citations from machine translation provided by Applicant.
Regarding claim 1, Inoue discloses a method for regenerating a lithium secondary battery ([0010]-[0011]) comprising an electrode assembly, in which a positive electrode (2003, Fig. 5, [0037]) and a negative electrode (2006, Fig. 5, [0037]) are alternately combined with a separator (2007, Fig. 5, [0037]) and laminated ([0057]), and a battery case comprising an accommodation part accommodating the electrode assembly (battery case 2016, Fig. 5, [0037]), the method comprising: a lithium resupply step in which a lithium resupply electrode  is further provided in the secondary battery(third electrode 2014, Fig. 5, [0037], [0051]), and the positive electrode is set as a counter electrode, and the lithium resupply electrode is set as a working electrode to charge lithium ions to the positive electrode through the lithium resupply electrode([0113], Fig. 12); as a method for replenishing lithium ions from the third electrode 2014 to the negative 
Goto teaches a capacity recovery method for a lithium ion secondary battery which allows a battery capacity to be appropriately recovered (abstract).  Goto teaches the battery capacity (capacity that can be charged and discharged) that has decreased due to the uneven distribution of the lithium salt concentration in the non-aqueous electrolyte solution can be appropriately recovered, and the life of the lithium ion secondary battery can be extended or reused (reuse) ([0025]). Goto teaches the battery after being left unattended is completely discharged at a low current value of 0.5 C or less until the SOC reaches 0% (that is, lithium ions are completely released from the negative electrode), and the battery is left in a dormant state for 24 hours or more and as a result, the bias in the amount of charge in the negative electrode (and thus the gradient of the negative electrode potential) can be equalized with the negative electrode potential can be returned to flat (constant) more effectively which makes it possible to realize further capacity recovery ([0026]).
これに対し、上記放置後の電池を０．５Ｃ以下の低い電流値でＳＯＣ０％になるまで完全に放電し（すなわち負極からリチウムイオンを完全に放出し）、さらに休止状態で２４時間以上放置することで、負極内の充電量の偏り（ひいては負極電位の勾配）を均等化することができる。 
It would have been obvious to one of ordinary skill in the art to modify Inoue with a negative electrode discharging step in which, after the lithium ions are resupplied to the positive electrode through the lithium resupply step, the lithium resupply electrode is set as the counter 
Regarding claim 2, modified Inoue discloses all of the claim limitations as set forth above. Modified Inoue further discloses further comprising, before the lithium resupply step, a discharging step of allowing the lithium ions to move from the negative electrode to the positive electrode, thereby discharging the electrode(Goto [0028]).
Regarding claim 3, modified Inoue discloses all of the claim limitations as set forth above. Modified Inoue further discloses the lithium resupply step and the negative electrode discharging step are repeatedly performed to recover the capacity of the secondary battery(Inoue [0113], Goto [0028]). 
Regarding claim 9, modified Inoue discloses all of the claim limitations as set forth above. Modified Inoue further discloses further comprising a determination step of determining a degree of degradation of each of the positive electrode and the negative electrode(Inoue, capacity recovery diagnosis unit [0099]-[0100], [0111]-[0112]), wherein one or more steps of the lithium resupply step and the negative electrode discharging step are performed only when the degree of degradation of each of the positive electrode and the negative electrode, which is determined through the determination step, is above a predetermined range (Inoue, capacity recovery control unit [0099]-[0100], [0112]).
Regarding claim 10, modified Inoue discloses all of the claim limitations as set forth above. Modified Inoue further discloses further comprising a reestablishment step in which the degree of degradation of each of the positive electrode and the negative electrode is determined through the determination step to adjust an amount of lithium ions to be supplied to the positive 
Regarding claim 11, modified Inoue discloses all of the claim limitations as set forth above. Modified Inoue further discloses in the determination step, the lithium resupply electrode is set as a working electrode, and the positive electrode and the negative electrode are set as counter electrodes to detect a voltage value and a charging capacity of each of the positive electrode and the negative electrode with respect to the lithium resupply electrode, thereby determining a degree of degradation of each of the positive electrode and the negative electrode(Inoue, see voltage detection circuit and capacity recovery amount calculation unit  [0103], [0106]).
Regarding claim 12, modified Inoue discloses all of the claim limitations as set forth above. Modified Inoue further discloses in the determination step, with respect to the lithium resupply electrode, a predetermined current pulse is applied to the positive electrode and the negative electrode for a predetermined time to detect a resistance value of each of  the positive electrode and the negative electrode through a value of applied current and a variation in voltage, thereby determining the degree of degradation of each of the positive electrode and the negative electrode(Inoue [0096]). 
Regarding claim 13, modified Inoue discloses all of the claim limitations as set forth above. Modified Inoue further discloses the lithium resupply electrode contains a lithium metal (Inoue [0052]). 
Allowable Subject Matter
19.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the objection and the rejection under 35 U.S.C. 112 set forth in this office action on claim 4 are overcome.
In particular, the allowable limitation is in the lithium resupply step, a plurality of  lithium resupply electrodes are provided, wherein one of the plurality of the lithium resupply electrodes is set as the working electrode to charge the positive electrode, and when a charging rate of the positive electrode reaches 40% to 60%, an other lithium resupply electrode instead of the one lithium resupply electrode is set as the working electrode to completely charge the lithium ions to the positive electrode.
In the instant invention, all of the first lithium resupply electrode 131 and the second lithium resupply electrode 132, which are disposed at both sides of the electrode assembly 120, may be used to supply the lithium ions to the positive electrode 121 so that the lithium ions are uniformly supplied to the positive electrode 121([0056], Fig. 3, US 2020/0295410). That is, when the lithium source is supplied to only one side of the positive electrode 121, the lithium source may be supplied to be biased to the one side([0056]). However, when the lithium source is supplied to both sides of the positive electrode 121, the lithium source may be more uniformly supplied([0056]).
Inoue discloses in the lithium resupply step, a plurality of  lithium resupply electrodes are provided([0057]), wherein one of the plurality of the lithium resupply electrodes is set as the working electrode to charge the positive electrode ([0113]), but does not disclose, teach or render obvious when a charging rate of the positive electrode reaches 40% to 60%, an other lithium 
20. 	Claims 6-8 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claim 6 is overcome.
21.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejection under 35 U.S.C. 112 set forth in this office action on claim 5 is overcome.
In particular, the allowable limitation is in the negative electrode discharging step, a plurality of  lithium resupply electrodes are provided, wherein one of the plurality of the lithium resupply electrodes,  is set as the counter electrode to discharge the negative electrode, and when a discharging rate of the negative electrode reaches 40% to 60%, an other lithium resupply electrode instead of the one lithium resupply electrode is set as the counter electrode to completely discharge the negative electrode. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 19 above and apply herein.
22. 	Claims 14 & 15 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claim 14 is overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724